Exhibit 10.1

 

RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
FRONTDOOR, INC.
2018 OMNIBUS INCENTIVE PLAN

frontdoor, inc., a Delaware corporation (the “Company”), pursuant to its 2018
Omnibus Incentive Plan (the “Plan”), hereby grants to the Associate set forth
below the number of Restricted Stock Units (“RSUs”), set forth below.  The RSUs
are subject to all of the terms and conditions as set forth in this grant
notice, in the Restricted Stock Unit Terms and Conditions (attached hereto) (the
“RSU T&Cs”), and in the Plan, all of which are incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein or in the RSU T&Cs
shall have the meaning set forth in the Plan.

Associate:###PARTICIPANT_NAME###

Grant Date:  ###GRANT_DATE###

Number of

RSUs:  ###TOTAL_AWARDS###

Vesting:Provided that the Associate has not undergone a Termination of
employment at the time of each applicable vesting date (or event), the RSUs will
vest as follows:

·



One third (1/3) of the RSUs will vest on the first anniversary of the Grant
Date; and

·



One third (1/3) of the RSUs will vest on the second anniversary of the Grant
Date; and

·



One third (1/3) of the RSUs will vest on the third anniversary of the Grant
Date;

provided,  however, that in the event that the Associate undergoes a Termination
of employment as a result of such Associate’s death or Disability, such
Associate shall vest with respect to the RSUs that would have vested on the next
scheduled vesting date multiplied by a fraction, the numerator of which is the
number of days elapsed since (x) the Grant Date, if such Termination of
employment occurs on or prior to the first anniversary of the Grant Date, or (y)
the most recent prior anniversary of the Grant Date, if such Termination of
employment occurs after the first anniversary of the Grant Date, and the
denominator of which is 365 (or 366, as applicable).

***

 

--------------------------------------------------------------------------------

 

2

 

FRONTDOOR, INC.

By: /s/ Jeffrey A. Fiarman 
Name: Jeffrey A. Fiarman
Title:  SVP, General Counsel & Secretary



 

[Signature Page to Time-Based Restricted Stock Unit Award]

--------------------------------------------------------------------------------

 

3

 

THE UNDERSIGNED ASSOCIATE ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE TERMS AND CONDITIONS AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE BOUND
BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE TERMS AND
CONDITIONS AND THE PLAN.1

﻿

Associate

﻿

________________________________

###PARTICIPANT_NAME###

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

__________________________

1 To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Associate’s signature hereto.

 

[Signature Page to Time-Based Restricted Stock Unit Award]

--------------------------------------------------------------------------------

 

4

 

TERMS AND CONDITIONS
OF
RESTRICTED STOCK UNITS
UNDER THE
FRONTDOOR, INC.
2018 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Associate (as defined in the Grant Notice), and subject to the
terms of these Restricted Stock Unit Terms and Conditions (this “Terms and
Conditions”) and the frontdoor, inc. 2018 Omnibus Incentive Plan (the “Plan”),
frontdoor, inc., a Delaware corporation (the “Company”), and the Associate agree
as follows.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

1. Grant of Restricted Stock Units.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Associate the
number of Restricted Stock Units (the “RSUs”) provided in the Grant Notice.  The
Company may make one or more additional grants of Restricted Stock Units to the
Associate under this Terms and Conditions by providing the Associate with a new
Grant Notice, which may also include any terms and conditions differing from
this Terms and Conditions to the extent provided therein.  The Company reserves
all rights with respect to the granting of additional Restricted Stock Units and
makes no implied promise to grant additional Restricted Stock Units.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
RSUs shall vest as provided in the Grant Notice. 

3. Settlement of RSUs.  Subject to Section 8 hereof, promptly following the date
on which any RSUs becomes vested, and in any event no later than March 15th of
the calendar year following the calendar year in which such vesting occurs (the
“Settlement Date”), the Company shall issue to the Associate or the Associate’s
beneficiary, without charge, one (1) share of Common Stock for each such vested
RSU; provided, however, that the Administrator may, in its sole discretion,
elect to (A) pay cash or part cash and part Shares in lieu of issuing only
Shares; or (B) defer the issuance of Shares (or cash or part cash and Shares, as
the case may be) beyond the Settlement Date if such extension would not cause
adverse tax consequences under Section 409A of the Code.  If a cash payment is
made in lieu of issuing Shares in respect of such RSUs, the amount of such
payment shall be equal to the Fair Market Value per share of the Company Common
Stock as of the applicable vesting date (or applicable date of settlement if
clause (B) above is applicable).

4. Treatment of RSUs Upon Termination.  Unless otherwise (x) determined by the
Administrator or (y) set forth in the Grant Notice, upon termination of the
Associate’s employment with the Company and its Subsidiaries for any reason (a
“Termination”):



 

--------------------------------------------------------------------------------

 

5

 

(a) all vesting with respect to the RSUs shall cease (after taking into account
any vesting of Restricted Stock Units as set forth in the Grant Notice); and

(b) the unvested RSUs shall be forfeited to the Company by the Associate as of
the date of such Termination for no consideration.

5. Effect of a Change in Control. 

(a) Unless otherwise (x) determined by the Administrator or (y) set forth in the
Grant Notice, no cancellation, acceleration of vesting or other payment shall
occur with respect to any RSU in connection with a Change in Control occurring
prior to the third anniversary of the Grant Date, if the Administrator
reasonably determines prior to the Change in Control that the Associate shall
receive an “Alternative Award” meeting the requirements of the Plan; provided,
however, that if within two years following a Change in Control, the Associate’s
employment is involuntarily (other than for Cause) terminated or the Associate
resigns with Good Reason (as defined below), at a time when any portion of the
Alternative Award is unvested, the unvested portion of such Alternative Award
shall immediately vest in full and such Associate shall be provided with either
cash or marketable stock equal to the fair market value of the stock subject to
the Alternative Award on the date of termination.

(b) For purposes hereof, “Good Reason” means, without the Associate’s written
consent, the occurrence of any of the following events:

(i) The reduction in any material respect in the Associate’s position(s),
authorities or responsibilities that the Associate had with the Company
immediately prior to the time of the Change in Control;

(ii) A material reduction in the Associate’s annual rate of base salary, annual
target cash bonus opportunity or annual target long-term incentive opportunity,
each in effect as of immediately prior to the date of the Change in Control; or

(iii) A material change in the location of the Associate’s location of work
which will be at least more than 50 miles from the Associate’s place at work at
the Company immediately prior to the date of the Change in Control.

If the Associate determines that Good Reason exists, the Associate must notify
the Company in writing, within ninety (90) days following the initial existence
of such grounds that the Associate determines constitutes Good Reason, or else
such event shall not constitute Good Reason under the terms of the Associate’s
employment.  If the Company remedies such event within thirty (30) days
following receipt of such notice, the Associate may not terminate employment for
Good Reason as a result of such event (the “Cure Period”).  In the event the
Company does not timely remedy such event, the Associate must terminate his
employment ninety (90) days following the end of the Cure Period.

6. Dividend Equivalents.  If the Company pays any cash dividend or similar cash
distribution on the Company Common Stock, the Company shall credit to the
Associate’s account with additional RSUs in an amount equal to (A) the product
of (x) the number of the Associate’s RSUs as of the record date for such
distribution times (y) the per share amount of



 

--------------------------------------------------------------------------------

 

6

 

such dividend or similar cash distribution on Company Common Stock, divided by
(B) the Fair Market Value on the date such additional RSUs are so credited,
rounded down to the nearest whole number of shares.  If the Company makes any
dividend or other distribution on the Company Common Stock in the form of
Company Common Stock or other securities, the Company will credit the
Associate’s account with that number of additional shares of Company Common
Stock or other securities that would have been distributed with respect to that
number of shares of Company Common Stock underlying the Associate’s RSUs as of
the record date thereof.  Any cash amounts or shares of Company Common Stock or
other securities credited to the Associate’s account shall be paid to the
Associate on the Settlement Date.

7. Restriction on Transfer; Non-Transferability of RSUs.  The RSUs are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise).  Except as otherwise provided
herein, no assignment or transfer of the RSUs, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such attempted assignment or transfer the RSUs
shall terminate and become of no further effect. 

8. Tax Withholding.  Any applicable tax withholding requirements in connection
with the RSUs shall be satisfied in accordance with Section 15.11 of the Plan.

9. Restrictive Covenant Agreement.  The Associate acknowledges and agrees that
as a condition of receipt of the grant of the RSUs, unless already a party
thereto, the Associate shall execute and deliver to the Company a
Noncompetition, Assignment of Work Product and Confidentiality Agreement (the
“Restrictive Covenant Agreement”), in the form attached hereto as Exhibit A, the
provisions of which are hereby incorporated by reference.  The Associate
acknowledges that the Associate has read and understands such covenants,
including, specifically, the scope and duration thereof, and acknowledges and
agrees that the terms of such Restrictive Covenant Agreement are in
consideration for the Associate’s receipt of the grant of the RSUs under the
Grant Notice, the Associate’s receipt of other benefits provided in Grant
Notice, the Terms and Conditions, the Plan and elsewhere, and the Associate’s
access to Confidential Information (as defined in the Restrictive Covenant
Agreement).  The Restrictive Covenant Agreement is in addition to and does not
supersede any other agreements between the Associate and the Company Group
prohibiting competition with the Company Group.  No provisions in the Plan shall
narrow the restrictions of, or terminate, the Restrictive Covenant Agreement and
in the event of any inconsistency between the Restrictive Covenant Agreement and
the Plan, the Restrictive Covenant Agreement shall govern.  Nothing in the
Restrictive Covenant Agreement shall be construed to restrict the right of an
attorney to practice law to the extent protected by statute, common law or
applicable rules of professional conduct.

10. Miscellaneous.

(a) Incorporation of Forfeiture Provisions.  The Associate acknowledges and
agrees that, pursuant to the Plan, he or she shall be subject to the Company’s
Clawback Policy and any generally applicable disgorgement or forfeiture
provisions set forth in Article XIII of the



 

--------------------------------------------------------------------------------

 

7

 

Plan as of the date of the Grant Notice or as required by applicable law after
the date of the Grant Notice.

(b) Dispute Resolution.  Any dispute or controversy between the Associate and
the Company, whether arising out of or relating to these Terms and Conditions,
the breach of these Terms and Conditions, or otherwise, shall be resolved in
accordance with the frontdoor We Listen Dispute Resolution Plan then in
effect.  Notwithstanding the foregoing, the Associate agrees that the Company
may seek a temporary restraining order and/or preliminary injunction in any
court of competent jurisdiction, without the posting of a bond, in order to
preserve the status quo or to enforce the restrictive covenants contained on the
Restrictive Covenant Agreement.

(c) Authorization to Share Personal Data.  The Associate authorizes any
Affiliate of the Company that employs the Associate or that otherwise has or
lawfully obtains personal data relating to the Associate to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with these Terms
and Conditions or the administration of the Plan.

(d) No Rights as Stockholder; No Voting Rights.  The Associate shall have no
rights as a stockholder of the Company with respect to any RSUs or Shares
covered by the RSUs until the delivery of the Shares.

(e) No Right to Continued Employment.  Nothing in these Terms and Conditions
shall be deemed to confer on the Associate any right to continue in the employ
of the Company or any Subsidiary, or to interfere with or limit in any way the
right of the Company or any Subsidiary to terminate such employment at any time.

(f) Binding Effect; Benefits.  These Terms and Conditions shall be binding upon
and inure to the benefit of the parties to these Terms and Conditions and their
respective successors and assigns.  Nothing in these Terms and Conditions,
express or implied, is intended or shall be construed to give any person other
than the parties to these Terms and Conditions or their respective successors or
assigns any legal or equitable right, remedy or claim under or in respect of any
agreement or any provision contained herein.

(g) Waiver; Amendment.

(i) Waiver.  Any party hereto or beneficiary hereof may by written notice to the
other parties (A) waive compliance with any of the conditions or covenants of
the other parties contained in these Terms and Conditions and (B) waive or
modify performance of any of the obligations of the other parties under these
Terms and Condition and the Company may by written notice to the other parties
extend the time for the performance of any of the obligations or other actions
of the other parties under these Terms and Conditions.  Except as provided in
the preceding sentence, no action taken pursuant to these Terms and Conditions,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of these Terms and Conditions shall not



 

--------------------------------------------------------------------------------

 

8

 

operate or be construed as a waiver of any preceding or succeeding breach and no
failure by a party or beneficiary to exercise any right or privilege hereunder
shall be deemed a waiver of such party’s or beneficiary’s rights or privileges
hereunder or shall be deemed a waiver of such party’s or beneficiary’s rights to
exercise the same at any subsequent time or times hereunder.

(ii) Amendment.  These Terms and Conditions may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Associate
and the Company.

(h) Assignability.  Neither these Terms and Conditions nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Associate without the prior written consent of
the other party.

(i) Applicable Law and Forum.  These Terms and Conditions shall be governed by
and construed in accordance with the law of the State of Delaware regardless of
the application of rules of conflict of law that would apply the laws of any
other jurisdiction.  Subject to the dispute resolution provision contained
herein, any judicial action to enforce, interpret or challenge these Terms and
Conditions shall be brought in the federal or state courts located in the State
of Delaware, which shall be the exclusive forum for resolving such
disputes.  Both parties irrevocably consent to the personal jurisdiction of such
courts for purposes of any such action.

(j) Waiver of Jury Trial.  Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of these Terms and Conditions or
any transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this section.

(k) Section and Other Headings, etc.  The section and other headings contained
in these Terms and Conditions are for reference purposes only and shall not
affect the meaning or interpretation of these Terms and Conditions.

(l) Counterparts.  These Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.  To the extent that the
Company has established, either itself or through a third-party plan
administrator, the ability to accept these Terms and Conditions electronically,
such acceptance shall constitute the Associate’s signature hereto.

(m) Plan.   The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Terms and Conditions, the Plan
shall govern and control.



 

--------------------------------------------------------------------------------